

116 HR 2685 IH: Wild Bird Conservation Reauthorization Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2685IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Van Drew introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Wild Bird Conservation Act of 1992 to authorize appropriations for fiscal years 2020
			 through 2025, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wild Bird Conservation Reauthorization Act of 2019. 2.Reauthorization of the Wild Bird Conservation ActSection 116 of the Wild Bird Conservation Act of 1992 (16 U.S.C. 4915) is amended by striking each of the fiscal years 1993, 1994, and 1995 and inserting fiscal years 2020 through 2025.
		